                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

IN RE: Jennifer L. Grando
                                                         Case No. 18-40335-PJS
                                                         Chapter 13
                                                         HON. Phillip J. Shefferly
                 Debtor(s).
                                            /

          STIPULATION AND ORDER AWARDING AND APPROVING PAYMENT
             OF PRE-CONFIRMATION ATTORNEY FEE APPLICATION AS AN
         ADMINISTRATIVE EXPENSE THROUGH CHAPTER 13 PLAN PURSUANT
       TO E.D. Mich. LBR 9014-1 AND 2016-1(a) FROM 11/30/2017 THROUGH 02/02/2019

        This matter having come for consideration after a hearing regarding Debtor’s Application for

Award and Approval of Payment of Pre-Confirmation Attorney Fees as an Administrative Expense

Through Chapter 13 Plan Pursuant to E.D. Mich. L.B.R. 9014-1 From 11/30/2017 Through 02/02/2019,

now therefore;

        IT IS STIPULATED by and between the parties hereto, that objections to Debtor’s Application

for Award and Approval of Payment of Pre-Confirmation Attorney Fees as an Administrative Expense

Through Chapter 13 Plan Pursuant to E.D. Mich. L.B.R. 9014-1 From 11/30/2017 Through 02/02/2019

are resolved in a manner consistent with the proposed order attached as Exhibit 1.



 /s/ Lisa K. Mullen                                       /s/ Charles J. Schneider
LISA K. MULLEN (P55478)                                  CHARLES J. SCHNEIDER (P27598)
Attorney for Chapter 13 Trustee,                         Attorney for Debtor
   David Wm. Ruskin                                      39319 Plymouth Road, Suite 1
1100 Travelers Tower                                     Livonia, MI 48150
26555 Evergreen Road                                     (734) 591-4890
Southfield, MI 48076-4251                                notices@cschneiderlaw.com
(248) 352-7755




  18-40335-pjs       Doc 121       Filed 05/09/19     Entered 05/09/19 13:57:55         Page 1 of 2
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

IN RE: Jennifer L. Grando
                                                         Case No. 18-40335-PJS
                                                         Chapter 13
                                                         HON. Phillip J. Shefferly
                Debtor(s).
                                            /

        ORDER AWARDING AND APPROVING PAYMENT OF PRE-CONFIRMATION
          ATTORNEY FEE APPLICATION AS AN ADMINISTRATIVE EXPENSE
           THROUGH CHAPTER 13 PLAN PURSUANT TO E.D. Mich. LBR 9014-1
                AND 2016-1(a) FROM 11/30/2017 THROUGH 02/02/2019

         This matter having come before the Court upon the application of the attorney for the Debtor(s),
all interested parties having been served with notice of the application and the provisions of E.D. Mich.
LBR 2016-1 having been met, a hearing have been held on May 7, 2019 and the Court having ruled on
the fee application and being otherwise fully advised in the premises;

        IT IS HEREBY ORDERED:

        1.      The Court previously approved applicant's fees and expenses in the amount of: $0.00

                The Court grants applicant's current fee application as follows:

                This award for Fees:                     $19,600.50
                This award for Costs:                    $    95.42

                Total this award:                                         $19,695.92

                Amount of this award paid directly by Debtor(s):          $   994.00

                Amount of this award to be paid by Trustee:               $18,701.92

       2.     This award covers services rendered and expenses incurred from 11/30/2017 through
02/02/2019. The attorney fees having been reserved in the Order Confirming Plan.

       3.      To the extent that fees and expenses pursuant to this Order are not disbursed by the
Chapter 13 Trustee, they shall be paid directly by the Debtor(s) upon dismissal of this case.


                                                EXHIBIT 1




  18-40335-pjs       Doc 121        Filed 05/09/19    Entered 05/09/19 13:57:55           Page 2 of 2
